IN THE
                                 TENTH COURT OF APPEALS

                                         No. 10-08-00369-CV

                         IN THE INTEREST OF W.R.D., A CHILD


                                 From the 13th District Court
                                    Navarro County, Texas
                                Trial Court No. 07-00-16779-CV


                                 MEMORANDUM OPINION


          James Ray Dechaume’s parental rights were terminated as to his child, W.R.D.

Because Dechaume did not timely file a statement of points as required by the Texas

Family Code, the trial court’s judgment is affirmed.

          The Department of Protective and Regulatory Services filed a petition for the

termination of Dechaume’s parental rights as to his child, W.R.D. On September 30,

2008, the trial court signed the final order of termination. Dechaume timely filed a

notice of appeal.1

          The Texas Family Code requires an appellant of a state-initiated termination

order to file with the trial court, no later than 15 days after the final order is signed, a

statement of points on which the appellant intends to appeal. TEX. FAM. CODE ANN. §

263.405(b) (Vernon Supp. 2008). We, as the “appellate court[,] may not consider any


1   Counsel for Dechaume on appeal is the same as counsel at trial.
issue that was not specifically presented to the trial court in a timely filed statement of

points. . . . Id. § 263.405(i); In the Interest of E.A.R., 201 S.W.3d 813 (Tex. App.—Waco

2006, no pet.). When the clerk’s record was filed in this appeal, we noticed that there

was no statement of points by Dechaume contained within the clerk’s record.

        On October 30, 2008, the Clerk of this Court notified Dechaume by letter of the

absence of the statement of points and warned him that we may affirm the trial court’s

judgment unless, within 21 days of the date of the letter, a response was filed showing

that a statement of points was timely filed with the trial court or showing grounds for

this Court to consider any issue that was not raised in a timely filed statement of points.

On November 20, 2008, we received a supplemental clerk’s record, which contained a

“Statement of Points” filed with the trial court on November 18, 2008. The statement of

points is not timely filed. We received a response from Dechaume but it does not give

us grounds to consider any issue that was not raised in a timely filed statement of

points.

        Accordingly, the trial court’s judgment is affirmed. See In the Interest of E.A.R.,

201 S.W.3d 813, 814 (Tex. App—Waco 2006, no pet.).



                                          TOM GRAY
                                          Chief Justice

Before Chief Justice Gray,
       Justice Vance, and
       Justice Reyna
Affirmed
Opinion delivered and filed December 10, 2008
[CV06]


In the Interest of W.R.D.                                                            Page 2